Edgcomb, J. (dissenting).
I am unable to agree with the majority of my associates in the construction which is about to be given to Mr. McCready's will.
*403I quite agree with the statement of the rules which should govern us in the interpretation of this will, as stated in the majority opinion. It is very true that the underlying and controlling rule to be applied to our task is to ascertain and follow the intent of the testator. That intent, to my mind, is clear and apparent. It was not to give Mrs. McCready an absolute and unqualified life estate in the residue of decedent’s estate, but rather to restrict her right to the income, as well as to the principal, to her comfortable support.
The fourth clause of the will is long, and quite unusual. In the first sentence — the one relied upon by Mrs. McCready’s estate as creating an unconditional and unlimited fife estate — decedent gives the residue of his property to his wife “ to be held by her for and during her natural fife.” There is an absence of the usual expression, “ to have and to hold.” The life tenant is simply to hold the estate. So far, nothing is said as to what she should do with it. There is no provision in this clause permitting her to use any part of the estate, nor is there any direct gift of income or principal. We need not discuss or decide whether a fife estate would be inferred as a matter of necessity, if the will had stopped here, because this clause is supplemented and explained by the various provisions which follow. Mrs. McCready is given the unrestricted management and control of decedent’s property, and the right to invest and reinvest the same as she deemed proper, including the power to continue his business, or to sell and dispose of it. She may sell decedent’s real estate, and invest the proceeds in other real property, and take title in her own name. There is nothing in the language creating these powers which indicates that the testator intended that his wife might use any part of the income or principal of the estate for her own purposes.
Mrs. McCready was given the power to change the form of decedent’s estate, if she deemed it best so to do for its “ preservation and increase.” The possibility or likelihood of the growth of this estate was doubtless uppermost in testator’s mind. His business was a most profitable one, and was paying large returns. Increase and expansion come more often from the addition and augmentation of income than from the rise in value of the original corpus, and it is not unreasonable to infer that the testator contemplated that the size of his estate could properly and easily be enlarged by the addition to the corpus of unexpended earnings. If a change was to be made, the new investments were to be “ interest-bearing securities ” or real estate, indicating that the testator had in mind the possibility that his wife might so invest his property that a *404portion of the income might be used to augment and enlarge the size of his estate.
These provisions make Mrs. McCready the donee of trust powers of rather unusual magnitude. True, there is no express trust set forth in this paragraph of the will, but there is an implied one. Mrs. McCready is to “ hold ” this residuary estate for the benefit of herself and the remaindermen, her beneficial interest being restricted to her right to use such portion of the income and principal as was necessary for her comfortable support.
After conferring all these powers upon Mrs. McCready, we find the clause which causes the trouble here, and which contains the first beneficial gift to her: “ She is authorized to take, use and expend, both of income and of principal, whatever she may wish to do for her comfortable support.” Giving effect, as we must, to each word and expression in this provision (Tea v. Millen, 257 Ill. 624, 628; Gahan v. Golden, 330 id. 624, 631, 632; Taubenhan v. Dunz, 125 id. 524, 529; Welsch v. Belleville Sav. Bank, 94 id. 191, 200), the intention of the testator is apparent. He makes no distinction between principal and income; he treats both alike and puts both into a common fund, which he places at the disposal of his wife, and authorizes her to use so much thereof as is necessary for her comfortable support. She was the judge of the amount to be used. I find no words indicating any intent on the part of the testator to give her any more. We cannot ignore the words “ both of ” as used in this sentence; these words must be given proper weight and meaning. They refer to and qualify the word “ income ” as well as the word “ principal.” It must be presumed that every word qualifying another word was intended by the testator to have some meaning, and the ordinary signification of such word must be given to it unless otherwise required by the context. (Tea v. Millen, 257 Ill. 624, 628; Gahan v. Golden, 330 id. 624, 631, 632.) If Mrs. McCready had a right to the entire income, the provision that she might use so much thereof as might be necessary for her comfortable support would be both superfluous and misleading. It was not inserted as ballast; it was put there for some purpose. It cannot willfully be disregarded.
This construction which I have adopted does violence to no provision of the will, but gives proper weight and respect to each clause and word used in the instrument, and harmonizes and reconciles the entire document. This is as- it should be. (Taubenhan v. Dunz, 125 Ill. 524, 529; Hamlin v. United States Express Co., 107 id. 443; Welsch v. Belleville Sav. Bank, 94 id. 191, 200; Rickner v. Kessler, 138 id. 636, 641; Lynch v. Pendergast, 67 Barb. 501, 506.)
The conclusion already reached becomes fixed rather than dis*405turbed by the provisions of the fifth clause of the will — the gift over to the remaindermen, which was to take effect in possession and enjoyment upon the death of Mrs. McCready. Testator had given his wife the right to spend all his estate, if that was required for her support and maintenance, but he was impressed with the thought that it might be unnecessary to touch the principal, or to use all of the income, and he evidently intended that anything which was left at his wife’s death, whether it was corpus or income, should go to his own blood relatives. Taking into consideration the prior provisions for the increase of his estate, there would seem to be little doubt that, when the testator bequeathed to his own relatives all of his estate which had not “ been used and expended ” by his wife at her death, this bequest included not only the corpus but the unexpended income.
The estate referred to and bequeathed in the fifth clause of the will is a far different one from that mentioned in the first sentence of the previous section. The principle of construction, urged by Mrs. McCready’s estate, that when the same word or expression is used in different parts of the will relating to the same subject-matter, the recurring word or phrase should be given the same meaning as when first used, unless a contrary intention is apparent (Kirkpatrick v. Kirkpatrick, 197 Ill. 144; Madison v. Larmon, 170 id. 65; Baker v. Baker, 152 Ill. App. 620; Carr v. Smith, 25 App. Div. 214; affd., 161 N. Y. 636), has no application here. The two expressions are not identical. In the fourth paragraph the phrase used is “ all the rest, residue and remainder of my property and estate of every kind, nature and description;” in the next paragraph the testator used the expression “ all the rest and residue of my estate,” and then adds, “ which shall at [the] time not have been used and expended by my said wife.” There is no expression in the fifth paragraph of this will which indicates any intention on the part of the testator to refer back to the same estate which he had mentioned in the preceding paragraph. In fact, it is quite apparent that decedent had no such purpose. When he alluded to his property and estate in the fourth paragraph, he referred to it as it existed at the date of his death. Concededly at that time it was all corpus; there was no income. He had every reason to believe that it would be many years before his remaindermen would be able to take possession of his residuary estate, and at that time his property would be in an entirely different condition than it was at the outset. He anticipated an enlarged estate, either by accretions in the shape of unexpended income, or an increase in the value of the corpus, or both, and he expressly provided that everything which had not been used and expended by his wife should go to his *406relatives at her death. When he made his bequest to the remainder-men, he referred to an entirely different estate than he did in his bequest to his wife.
Placing ourselves in Mr. McCready’s arm chair, as we are told in Boyes v. Cook (L. R. [1880] 14 Ch. Div. 63), is the proper attitude, it is not difficult to visualize the situation which confronted him back in 1890 when he made this will.
His only child had just died. He was in faffing health, and undoubtedly knew that his end was near. His wife was a comparatively young woman. Their married life had been happy and harmonious. They had worked together and, by strict economy, had managed to save a comfortable sum. In the natural course of events, Mrs. McCready would survive her husband by many years. Her remarriage was by no means an impossibility. She was the first object of his bounty, and his desire was to take care of her in such a manner that she would never want for the comforts of life. To that end he dedicated his estate. He gave it to her to hold and manage as she thought best. His was a paying business: it was returning large profits. His income at the date of bis death was around $20,000 a year; much more than he and his wife had ever spent in any year during their married fife. They had always been frugal and saving. Decedent had every reason to anticipate that his wife would not require all of this income, if it kept up, and if the purchasing power of the dollar did not decrease. But he knew that business ventures were always fraught with uncertainty, and that no one could be sure of what the future held in store. And so he provided that, if his wife’s comfort demanded the expenditure of all the income, she could use it. If it dwindled and proved insufficient to take care of her every want, he wanted her to have the right to use such part of the principal as might be necessary to free her from anxiety. If for any reason her comfort required her to use all of the principal, he placed it at her disposal; if a portion would suffice, that would be the limit of her invasion. Accordingly, the testator set aside his entire estate, both principal and income, and put it all into a single fund or unit for the use of his wife, and gave her authority to take so much thereof as might be necessary for her comfortable support, and if any was left when she was through with it, whether it was originally principal or interest, he decreed that it should go to his family, with whom he was on friendly terms, and who, rather than some stranger, would naturally be the object of his bounty. His wife’s family were well to do, and needed no financial assistance from her or from the testator.
At the date of Mr. McCready’s death there was no law in-*407Illinois prohibiting the accumulation of income. The so-called Thelusson Act, restricting such accumulations in Illinois, did not take effect until July 1, 1907, and was not retroactive. (Smith v. Thomas, 317 Ill. 150, 157.)
This construction of the will which I have suggested follows the well-established rule that, of two doubtful interpretations, the one following the blood of the testator rather than strangers will be adopted. (Matter of Rooker, 248 N. Y. 361, 364; Quinn v. Hardenbrook, 54 id. 83, 86.) This canon will prevail in the absence of clear and unequivocal language to the contrary. (Matter of Werlich, 230 N. Y. 516, 520; Wood v. Mitcham, 92 id. 375, 379.)
The claim that Mrs. McCready was entitled to the entire income from her husband’s estate, whether it was necessary for her support or not, is based upon the assertion that the first sentence of the fourth paragraph of the will gives her an absolute life estate,which carries with it the unconditional ownership of all income, and that this gift is not cut down by any subsequent language in the instrument. The well-settled rule of construction is invoked that, where a clear gift is manifest from the language of the will, such bequest will not be lessened or diminished by a subsequent provision which is ambiguous or inferential, or which is not equally as distinct as the first. (Wicker v. Ray, 118 Ill. 472, 477; Thomson v. Hill, 87 Hun, 111, 116; affd., 155 N. Y. 677; Banzer v. Banzer, 156 id. 429, 435; Goodwin v. Coddington, 154 id. 283, 286; Benson v. Corbin, 145 id. 351, 359.)
This canon of construction is inapplicable here. The gift of a life estate is not especially clear, and the part which follows is neither ambiguous nor obscure. The testator’s intent stands out in bold relief. In the same paragraph with the sentence which has been picked out as the decisive provision of the will are modifying and qualifying conditions. The entire clause must be read together. Testator was not through with his gift to his wife until the very end of this clause of the will.
The Supreme Court of Illinois has recently held that where an absolute gift of property in fee simple has been expressly devised by one clause of the will, and the instrument, read as a whole, shows an intention on the part of the testator that the gift should be otherwise than absolute and less than in fee simple, such purpose will govern and control, no matter in what part of the will such intention is disclosed. (Knight v. Gregory, 333 Ill. 643; Liesman v. Liesman, 331 id. 287.)
In the very nature of things, two wills are seldom phrased in the same language. Consequently precedents have but little value as an aid in the interpretation of any will. A change of a word or *408an egression oftentimes alters the entire meaning of the instrument. (Ward v. Caverly, 276 Ill. 416, 419; Robinson v. Martin, 200 N. Y. 159, 164.)
The remaindermen cite as “ strictly in point ” the following cases, in which the will under consideration is somewhat similar in expression to that of Mr. McCready’s. While these authorities are not controlling, they indicate , the trend of the decisions: Pritchard v. Walker (22 Ill. App. 286; affd. in Walker v. Pritchard, 121 Ill. 221); Thomas v. Pardee (12 Hun, 151); Kimball v. Bible Society (65 N. H. 139); Matter of Nieman (229 Penn. St. 41); Matter of Watson (241 id. 271); Bramell v. Cole (136 Mo. 201); Matter of Mallary (127 Mich. 119); Esman v. Esman (18 Ohio C. C. 603); Minot v. Tappan (127 Mass. 333); Wynne v. Walthall (37 Ala. 37); Cole v. Littlefield (35 Me. 439); Wentworth v. Fernald (92 id. 282); Perry v. Brown (34 R. I. 203).
I have reached the conclusion that the construction which was placed upon this will by the referee and the court below was correct, and should not be disturbed.
If the views expressed in this opinion were to prevail, it would be necessary to give attention to certain items in the account, but in view of the decision about to be made such discussion would be academic and of no practical value.
As to all other questions discussed in the opinion of my brother Thompson, I am in accord.
I think that the judgment in the Butler action should be affirmed.
Crosby, J., concurs.
In Fell v. McCready: Judgment reversed on the law, without costs of this appeal to any party, and complaint dismissed, but not on the merits, without costs.
In Butler v. Adams: Judgment modified on the law and facts in accordance with the opinion, and as modified affirmed, without • costs of this appeal to any party. Findings of fact and conclusions of law in conflict with the opinion, disapproved and reversed, and new findings and conclusions made in accordance with the opinion. Settle findings, conclusions and order before Thompson, J., on two days’ notice.